DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 10, 19 are objected to because of the following informalities: 
Claim 10, line 4, “the second image” might be corrected as “the first image”; 
Claim 19, line 4, “the second image” might be corrected as “the first image”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (US 20200281562) in view of Jaquet et al. (US 20160346043).
A system for medical image visualization, comprising: at least one storage medium including a set of instructions; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the system is directed to perform operations including (Haase, “claim 15, A non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method for guiding an intravascular ultrasound catheter device comprising an ultrasound probe to a potential lesion in a vascular tree”): 
obtaining original image data of a subject, the original image data including a first region of interest (ROI) and a second ROI (Haase, “abstract, An evaluation unit is configured to receive a diagnostic image of the vascular tree; [0038] the tracking unit 7 applies a suitable imaging modality, which allows for acquiring images showing the patient's vascular system and the catheter device 2 moving therein. [0047] Upon receipt of the CT image, the image is automatically evaluated in an evaluation unit 9 in order to determine values of one or more vessel parameters for blood vessels of the patient's vascular system. On the basis of the determined values, the evaluation unit 9 particularly identifies potential lesions in the patient's vascular tree as will be described in more detail herein below.” The vascular tree corresponds to a first ROI, and potential lesions correspond to a second ROI); 
generating first image data associated with the first ROI; causing the first ROI to be displayed on a display device as a first image based on the first image data (Haase, “[0011] The system comprises a localization unit configured to provide position information of the US probe for displaying to a user in a visualization of the vascular tree and/or for an automated processing of the position information. [0025] The method comprises the following steps: (i) ; 
generating, according to a second instruction, second image data corresponding to a target region that includes the second ROI (Haase, “[0051] Further, the evaluation unit 9 may determine values for one or more parameters, which allow for identifying potential lesions. [0057] On the basis of the aforementioned results of the CTA evaluation, i.e. particularly on the basis of the identified locations associated with an abnormal parameter value of the wall shear stress and/or the wall thickness, a mapping unit 10 may modify the visualization for tracking the catheter device 2. In particular, the mapping unit 10 may modify the visualization such that identified locations are highlighted in the visualization.”); 
updating the first image data based on the second image data; and causing the second ROI to be displayed on the display device as a second image based on the updated first image data (Haase, “[0037] The visualization may be output at the display unit 5 so that it can be viewed by the operator and used when steering the catheter device 2. [0058] For this purpose, the mapping unit 10 may transform the locations of the segmented vascular system associated with abnormal parameter values from the imaging frame into the tracking frame to identify the corresponding locations in the tracking frame. Then, mapping unit 10 may visually highlight these locations in the visualization of the vascular system generated with respect to the tracking frame, e.g. by coloring these locations using a pre-defined color and/or by superimpose .
On the other hand, Haase fails to explicitly disclose but Jaquet discloses generating first image data associated with the first ROI according to a first instruction (Jaquet, “[0081] For example, the systems and methods describe a tool that displays a corresponding tissue region upon receiving user selection of a vessel segment, and/or a corresponding vasculature upon receiving user selection of a tissue region”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haase and Jaquet, to include all limitations of claim 1. That is, adding the selection tool of Jaquet to select the first ROI of Haase. The motivation/ suggestion would have been The described systems and methods may improve treatment planning for the relief of one or more vascular conditions (Jaquet, [0081]).
Regarding claim(s) 11, 20, they are interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 2, Haase in view of Jaquet discloses The system of claim 1.
Haase further discloses causing a rendering device associated with the display device to render the first image data; and causing the display device to display the first ROI in the first image based on the rendered first image data (Haase, “[0011] The system comprises a localization unit configured to provide position information of the US probe for displaying to a user in a visualization of the vascular tree and/or for an automated processing of the position .
Regarding claim 3, Haase in view of Jaquet discloses The system of claim 1.
Haase further discloses wherein the second instruction is generated based on the first image (Haase, “[0047] Upon receipt of the CT image, the image is automatically evaluated in an evaluation unit 9 in order to determine values of one or more vessel parameters for blood vessels of the patient's vascular system. Such evaluation is also known as CT angiography (CTA) and therefore the related image is also referred to as CTA image herein. On the basis of the determined values, the evaluation unit 9 particularly identifies potential lesions in the patient's vascular tree as will be described in more detail herein below”. Therefore, determining potential lesions is generated based on the vascular system image). 
 Regarding claim 4, Haase in view of Jaquet discloses The system of claim 1.
Haase further discloses causing a rendering device associated with the display device to render the updated first image data; and causing the display device to display the second ROI in the second image based on the rendered updated first image data (Haase, “[0037] The visualization may be output at the display unit 5 so that it can be viewed by the operator and used when steering the catheter device 2. [0058] For this purpose, the mapping unit 10 may transform the locations of the segmented vascular system associated with abnormal parameter values from the imaging frame into the tracking frame to identify the corresponding locations in the tracking frame. Then, mapping unit 10 may visually highlight these locations in the visualization of the vascular system generated with respect to the tracking frame, e.g. by coloring these locations using a pre-defined color and/or by superimpose arrows pointing to these .
Regarding claim 5, Haase in view of Jaquet discloses The system of claim 1.
Haase further discloses segmenting the first ROI from the original image data according to the first instruction; and segmenting the second ROI from the original image data according to the second instruction (Haase, “[0049] Turning back to evaluation of the CTA image in the evaluation unit 9, a first step carried out in the evaluation unit 9 may comprise a segmentation of the vascular system shown in the CTA images to create a model of the patient's vascular system. [0064] In order to indicate the determined parameter values for all examined locations, the evaluation unit 9 may quantize the determined parameter values in accordance with predefined quantization levels and may annotate the segmented vascular tree with the quantized values, e.g. by coloring the segmented vascular tree using one color for each quantization level”. Color coding for each quantization level is a type of segmenting of vascular system).
Regarding claim(s) 12-15, they are interpreted and rejected for the same reasons set forth in claim(s) 2-5, respectively.
Claim(s) 6, 7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (US 20200281562) in view of Jaquet et al. (US 20160346043), and further in view of Takagi et al. (US 20130137984).
Regarding claim 6, Haase in view of Jaquet discloses The system of claim 5.
On the other hand, Haase in view of Jaquet fails to explicitly disclose but Takagi discloses wherein the target region has a discrete shape that is the same as the second ROI or a block shape encompassing the second ROI (Takagi, “[0150] Furthermore, it is possible to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takagi into the combination of Haase and Jaquet, to include all limitations of claim 6. That is, applying the shape estimation of Takagi to the target region of Jaquet and Haase. The motivation/ suggestion would have been it is possible to determine the type of the hepatic tumor more accurately (Takagi, [0150]).
Regarding claim 7, Haase in view of Jaquet and Takagi discloses The system of claim 6, wherein Takagi discloses the shape of the target region is determined based at least in part on a shape of the second ROI (Takagi, “[0150] Furthermore, it is possible to regard the tumor region in the ultrasound image as being approximately elliptical in shape, set the region of interest in each of the center area and the surrounding area of the elliptical shape, calculate the difference in brightness between the regions of interest, and determine the type of the tumor which matches the calculated difference in brightness”). The same motivation of claim 6 applies here.
Regarding claim(s) 16-17, they are interpreted and rejected for the same reasons set forth in claim(s) 6-7, respectively.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (US 20200281562) in view of Jaquet et al. (US 20160346043), and further in view of Bohm et al. (US 20200013152).
Regarding claim 8, Haase in view of Jaquet discloses The system of claim 1.
Haase further discloses wherein the original image data includes volume data (“[0038] Further, the live images include an imaged plane (in case of two-dimensional images)  
On the other hand, Haase in view of Jaquet fails to explicitly disclose but Takagi discloses the first image data and the second image data includes mask data (Bohm, “claim 17, wherein the first subtraction image is generated from a first mask image and contrast agent image of a target object acquired by the imaging device, and wherein the second subtraction image is generated from a second mask image and first examination image of the target object acquired by the imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bohm into the combination of Haase and Jaquet, to include all limitations of claim 8. That is, including the masks of Bohm to the first and second image data of Jaquet and Haase. The motivation/ suggestion would have been to enable the roadmap method to be used more flexibly and with improved image quality (Bohm, [0005]).
Claim(s) 9, 10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (US 20200281562) in view of Jaquet et al. (US 20160346043), and further in view of Habets et al. (US 20150110375).
Regarding claim 9, Haase in view of Jaquet discloses The system of claim 1.
On the other hand, Haase in view of Jaquet fails to explicitly disclose but Habets discloses causing the first ROI to be displayed on the displaying device in a first color different from other regions in the first image (Habets, “[0001] The following generally relates to segmenting a region of interest (e.g., a tubular structure such as a vessel, the colon, the bronchi, and/or other tubular structure and/or non-tubular structure) in imaging data and more .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Habets into the combination of Haase and Jaquet, to include all limitations of claim 9. That is, applying the coloring of ROI of Habets to the first ROI of Jaquet and Haase. The motivation/ suggestion would have been Three-dimensional (3D) visualization of imaging data allows for visually presenting a structure of interest (e.g., one or more vascular lesions) segmented from imaging data in its anatomical context (e.g., a brain lesion in the context of the skull) (Habets, [0002]).
Regarding claim 10, Haase in view of Jaquet and Habets discloses The system of claim 9.
Haase further discloses causing the second ROI to be displayed on the displaying device in a second color different from the first color in the second image (Haase, “[0062] For instance, this may be achieved highlighting locations associated with abnormal values of one parameter using a different color than it is used for highlighting locations associated with abnormal values of the other parameter(s). [0064] In order to indicate the determined parameter values for all examined locations, the evaluation unit 9 may quantize the determined parameter values in accordance with predefined quantization levels and may annotate the segmented vascular tree with the quantized values, e.g. by coloring the segmented vascular tree using one color for each quantization level”).
Regarding claim(s) 18-19, they are interpreted and rejected for the same reasons set forth in claim(s) 9-10, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        2/23/2021